O’Neam, J.,
delivered the opinion of the Court.
The annuitants, under the testator’s will, are intitled to interest on the arrears of their annuities, from the time when they respectively became due; and so also the pecuniary legatees are intitled to interest on their legacies, from the time of their respectively attaining the age of twenty-one years; These points were settled by the decree of Chancellor Thompson, and the Court is satisfied with his opinion, and the reasons which he has assigned for it. It is a rule of universal application, both in law, and in equity, that a sum certain, payable on a day certain, bears interest from that day. The annuities in this case, were payable annually, from the death of the testator ; and where they have not been paid, it follows from the rule, that the arrears will carry interest from the time when they ought to have been paid. To allow interest on the arrears of an annuity, is the established practice of the Court. The pecuniary legacies are directed to be paid, on the legatees attaining the age of twenty-one, and they aré intitled to interest from that time; but there is no ground for ,the claim set up to interest from an earlier period. Where a legacy is directed to be paid at a particular time, the legatee is not intitled to interest in the mean time, unless it is given by the will.
The income of the estate arising from the crops of each year, and the nett proceeds of the sale of the estate, since it was sold, constitute the fund for the payment of the debts, and legacies, including the annuities. The capital of the estate cannot be broken *279Mi upon for the payment either of the annuities, or the pecuniary legacies ; but the whole income is applicable to them, without reference to the years in which it accrued. As in some years the crops exceeded the charges upon the fund, and in others fell short, the years of plenty must aid those of scarcity and want.
The annual balances left in the hands of the executor, and the residuary legatee, Mrs. Mitchell, must be accounted for by them, with interest, and applied to the payment of the debts, annuities, and pecuniary legacies, as directed by the decree of Chancellor Harper, and for the very satisfactory reasons which he has assigned.
It is, therefore, ordered, and decreed, that his decree be affirmed.

Decrees affirmed.